    Case 5:19-cv-03118-SAC Document 9 Filed 08/05/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


RAYMOND RODRIGUEZ,

                             Plaintiff,

           v.                                       CASE NO. 19-3118-SAC

(FNU) WEST, et al.,


                             Defendants.


                          MEMORANDUM AND ORDER

     Plaintiff Raymond Rodriguez filed this pro se civil action

pursuant to 42 U.S.C. § 1983 while he was an inmate at Winfield

Correctional Facility in Winfield, Kansas. He names as defendants

Lieutenant West, Captain McCord, and Officer Brandt Helsel of the

Liberal Police Department.

     As   the   factual   background   for   this   complaint,     Plaintiff

alleges that on February 1, 2018, Defendants West and McCord entered

a residence, with consent, to search for an individual they had

seen enter the home. (Doc. 1, p. 2.) After they located and arrested

that individual, they continued to search the home, based on a

suspicion of drug activity and the probationary status of another

individual who was renting the home. Id. at 2, 7. Plaintiff, who

was sleeping in a room where drugs were found, was arrested. Id. at

3, 8. The charges against Plaintiff, however, were later dismissed

as part of a plea agreement in another case. (Doc. 6, p. 2-3.)

     Plaintiff contends that Defendants’ actions on February 1,

2018 violated his rights under the Fourth and Fourteenth Amendments
    Case 5:19-cv-03118-SAC Document 9 Filed 08/05/21 Page 2 of 5




to the United States Constitution. (Doc. 1, p. 3.) He seeks monetary

compensation   for   the      loss   of   certain   property;    $50,000      in

compensation for the 100 days he alleges he spent in jail as a

result of his arrest; and money damages for mental anguish he

suffered when officers entered his room while he was sleeping, would

not let him get dressed, and laughed at him. Id. at 5, 8.

     Plaintiff seeks leave to proceed in forma pauperis (Docs. 2

and 7), and such leave is granted. The Court assesses an initial

partial   filing   fee   of    $12.75,    calculated   under    28   U.S.C.   §

1915(b)(1). Plaintiff is granted to and including August 26, 2021,

to submit the fee. Any objection to this order must be filed on or

before the date payment is due. The failure to pay the fee as

directed may result in the dismissal of this matter without further

notice. Plaintiff remains obligated to pay the remainder of the

$350.00 filing fee in monthly installments.

     The Court conducted a preliminary review of the complaint as

required by 28 U.S.C. § 1915A(a) and, on July 12, 2019, the Court

issued a Notice and Order to Show Cause (NOSC). (Doc. 4.) As the

NOSC stated, it appeared that Plaintiff’s claims were barred by

Heck v. Humphrey, 512 U.S. 477 (1994), which held that a plaintiff

may not bring claims in a civil rights action that would undermine

the validity of a still-valid underlying conviction. (Doc. 4, p.

3.) The NOSC also pointed out that negligent deprivation of property

does not violate due process and, if the state provides a meaningful

post-deprivation remedy, neither does intentional deprivation of
     Case 5:19-cv-03118-SAC Document 9 Filed 08/05/21 Page 3 of 5




property. Id. at 4. Because Kansas prisoners generally have an

adequate    state-provided      post-deprivation      remedy,     Plaintiff’s

property-based due process argument failed to state a claim upon

which relief could be granted. Id. The Court ordered Plaintiff to

show cause why this action should not be dismissed. Id.

      On July 29, 2019, Plaintiff filed a “Motion to Proceed” in

which he clarified that he had not been convicted of the charges

stemming from the allegedly illegal actions of February 1, 2018;

those charges were ultimately dismissed. (Doc. 6, p. 1.) Thus, Heck

does not bar Plaintiff’s claim. See Butler v. Compton, 482 F.3d

1277, 1280-81 (10th Cir. 2007) (holding Heck does not bar claim

based on officer’s actions during an arrest that led to charges

which were later dismissed as part of a global plea agreement).

      Plaintiff    did   not,   however,    address      the   Court’s   point

regarding his due process claim for lost property. Id. at 1-4. Thus,

Plaintiff’s claim for money damages for lost property is dismissed.

      Considering the record currently before the Court, the Court

concludes that the proper processing of Plaintiff’s claims cannot

be   achieved     without   additional     information     from   appropriate

officials of the Liberal Police Department. See Martinez v. Aaron,

570 F.2d 317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.3d

1106 (10th Cir. 1991). The Court does not order service of process

at this time but will screen the complaint after receipt of the

report ordered herein and Plaintiff’s response to that report.

      IT IS THEREFORE ORDERED that Plaintiff’s Motions for Leave to
    Case 5:19-cv-03118-SAC Document 9 Filed 08/05/21 Page 4 of 5




Proceed in forma pauperis (Docs. 2 and 7) are granted. Plaintiff is

granted to and including August 26, 2021, to submit the initial

partial filing fee of $12.75.

     IT IS FURTHER ORDERED:

  (1)   The report required herein shall be filed no later than

        sixty (60) days from the date of this order, unless the time

        is extended by the Court.

  (2)   Officials responsible for the operation of the             Liberal

        Police Department are directed to undertake a review of the

        subject matter of the complaint:

        a. To ascertain the facts and circumstances; and

        b. To   determine   whether   other   like   complaints,   whether

           pending in this court or elsewhere, are related to this

           complaint and should be considered together.

  (3)   Upon completion of the review, a written report shall be

        compiled. Copies of pertinent rules, regulations, official

        documents, and police reports shall be included in the written

        report.

  (4)   Authorization is granted to the officials of the Liberal Police

        Department to interview all witnesses having knowledge of the

        facts, including Plaintiff.

  (5)   Discovery by Plaintiff shall not commence until the report has

        been filed and the Court has completed its screening of this

        matter.

     IT IS FURTHER ORDERED that the clerk of the court shall enter

the Liberal Police Department Chief of Police as an interested party
    Case 5:19-cv-03118-SAC Document 9 Filed 08/05/21 Page 5 of 5




on the docket for the limited purpose of preparing and filing the

Martinez report ordered herein. Upon the filing of that report, the

interested party may move for termination from this action.

     IT IS FURTHER ORDERED that Plaintiff is granted thirty (30) days

following the issuance of the Martinez report to file a reply.

     IT IS SO ORDERED.

     DATED:   This 5th day of August, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
